In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated August 20, 1985, which *599denied the petitioner’s application for food stamp benefits, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Kings County (Hutcherson, J.), dated September 27, 1988, which denied his motion for an award of attorneys’ fees pursuant to 42 USC § 1988.
Ordered that the order and judgment is affirmed, without costs or disbursements.
Contrary to the petitioner’s contention, we conclude that the Supreme Court properly denied his request for attorneys’ fees pursuant to 42 USC § 1988 inasmuch as his cause of action is not a bona fide civil rights cause of action pursuant to 42 USC § 1983 (see, Matter of Cruz v Perales, 158 AD2d 597; Matter of Rashid v Perales, 156 AD2d 692). Bracken, J. P., Kooper, Rubin and Miller, JJ., concur.